DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kofi Aninakwa on 2/24/21.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
Claim 1 (Currently amended):  A computer-implemented method comprising: 
extracting, by a processor, a sentence from a portion of text, the sentence including one or more words;
 calculating a concreteness score for each word of the one or more words in the sentence to indicate how visualizable said each word is; 
computing a set of concrete words based upon a comparison of the concreteness score for each word and a predetermined threshold; determining a grammatical dependency relationship between the one or more words of the sentence; 
computing one or more subsets of search terms based upon the grammatical dependency relationship, wherein each member of the one or more subsets of search terms is a member of the set of concrete words; 
;
wherein determining the Page 2 of 18 A bue s3dl al -- Appic tion No, i6/2a2.320; : Aorn -.y DockeE No. P201_,06041 USOgrammatical dependency relationship further includes determining one or more of a noun phrase from the words of the sentence or a prepositional phrase from the words of the sentence;
wherein determining the one or more subsets of search terms further comprises: constructing a prioritized query tree based upon one or more of the noun phrases or the prepositional phrases; 
wherein retrieving the media from the repository further comprises: searching the repository by traversing the prioritized query tree based on a threshold Page 3 of 18 A bue s3d1 al -- Appic tion No, i6/2-2a2.326; A y DocleE No. P201,,06041 USOnumber of search results; and 
receiving, responsive to the searching, one or more search results from the repository.

Cancel claim 3.

Claim 4 (Currently amended):  The computer-implemented method of claim 1 [[3]], further comprising: identifying at least one word of the noun phrase as being found in the set of concrete words.  
Claim 5 (Currently amended):  The computer-implemented method of claim 1 [[3]], further comprising: identifying at least one word of the prepositional phrase as being found in the set of concrete words.  
Claim 6 (Currently amended):  The computer-implemented method of claim 1 [[3]], further comprising: merging an overlap of the noun phrase and the prepositional phrase into a merged phrase.

Cancel claims 8-9.


Claim 12 (Currently amended):  A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: 
program instructions to extract, by a processor, a sentence from a portion of text, the sentence including one or more words; 
program instructions to calculate a concreteness score for each word of the one or more words in the sentence to indicate how visualizable said each word is; 
program instructions to compute a set of concrete words based upon a comparison of the concreteness score for each word and a predetermined threshold; 
program instructions to determine a grammatical dependency relationship between the one or more words of the sentence; 
program instructions to one or more subsets of search terms based upon the grammatical dependency relationship, wherein each member of the one or more subsets of search terms is a member of the set of concrete words; 
program instructions to retrieve media from a repository based on the one or more subsets of search terms;
wherein the program instructions to determine the grammatical dependency relationship further includes program instructions to determine one or more of a noun phrase from the words of the sentence or a prepositional phrase from the words of the sentence;
wherein the program instructions to determine the one or more subsets of search terms further comprises: program instructions to construct a prioritized query tree based upon one or more of the noun phrases or the prepositional phrases;
wherein program instructions to retrieve the media from the repository further comprises: program instructions to search the repository by traversing the prioritized query tree based on a threshold Page 3 of 18 A bue s3d1 al -- Appic tion No, i6/2-2a2.326; A y DocleE No. P201,,06041 USOnumber of search results; and receiving, responsive to the search, one or more search results from the repository.

Cancel claim 14.

Claim 15 (Currently amended):  The computer usable program product of claim 12 [[14]], further comprising: program instructions to identify at least one word of the noun phrase as being found in the set of concrete words.  
Claim 16 (Currently amended):  The computer usable program product of claim 12 [[14]], further comprising: program instructions to identify at least one word of the prepositional phrase as being found in the set of concrete words.  

Claim 20 (Currently amended): A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: 
program instructions to extract, by the one or more processors, a sentence from a portion of text, the sentence including one or more words; 
program instructions to calculate a concreteness score for each word of the one or more words in the sentence to indicate how visualizable said each word is; 
program instructions to compute a set of concrete words based upon a comparison of the concreteness score for each word and a predetermined threshold; 

program instructions to compute one or more subsets of search terms based upon the grammatical dependency relationship, wherein each member of the one or more subsets of search terms is a member of the set of concrete words; 
program instructions to retrieve one or more images from a repository based on the one or more subsets of search terms;
wherein the program instructions to determine the grammatical dependency relationship further includes program instructions to determine one or more of a noun phrase from the words of the sentence or a prepositional phrase from the words of the sentence;
wherein the program instructions to determine the one or more subsets of search terms further comprises: program instructions to construct a prioritized query tree based upon one or more of the noun phrases or the prepositional phrases;
wherein program instructions to retrieve the media from the repository further comprises: program instructions to search the repository by traversing the prioritized query tree based on a threshold Page 3 of 18 A bue s3d1 al -- Appic tion No, i6/2-2a2.326; A y DocleE No. P201,,06041 USOnumber of search results; and receiving, responsive to the search, one or more search results from the repository.

Allowable Subject Matter
This communication is in response to the Amendment filed on 12/2/20 and telephone interview conducted on 2/24/21.
Claims 1-2, 4-7, 10-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, 20 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 12/02/20 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652